PER CURIAM.
Appellant Sandra F. Wynn appeals her conviction and sentence for robbery with a firearm. She was sentenced to a three-year mandatory prison term to be followed by fifteen years probation. Appellant’s conviction is affirmed. However, because appellant’s sentence may be an illegal split sentence according to Villery v. Florida Parole & Probation Commission, 396 So.2d 1107 (Fla.1981), the judgment and sentence is affirmed without prejudice to appellant to apply for resentencing in accordance with Villery in a motion filed in the trial court pursuant to Florida Rule of Criminal Procedure 3.850.
BOARDMAN, A. C. J., and RYDER and CAMPBELL, JJ., concur.